internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-164974-01 date date legend taxpayer entity a entity b individual a dear this replies to your letter dated date requesting that taxpayer be granted an extension of time under sec_301_9100-3 to file the agreement provided under sec_1_1503-2 and to file the annual certification provided under sec_1 g vi b in accordance with the schedule set forth in exhibit a which is attached and is made a part of this ruling letter additional information was submitted in a letter dated date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a is an officer of taxpayer the penalty of perjury statement of individual a and the facts submitted describe the circumstances surrounding the failure_to_file the agreements and the annual certifications the facts indicate that taxpayer relied upon its director of tax who determined that the losses of entity a and entity b were not dual in re plr-164974-01 consolidated losses due to an exception in the regulations as the result of a later inquiry by the then newly hired manager of international tax it was determined that the losses should be considered dual consolidated losses sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the agreements and annual certifications are regulatory elections as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement provided under sec_1_1503-2 and to file the annual certification provided under sec_1 g vi b in accordance with the schedule set forth in exhibit a the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the agreements and annual certifications sec_301_9100-1 a copy of this ruling letter should be associated with the agreements and annual certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in re plr-164974-01 no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international attachment exhibit a in re plr-164974-01 exhibit a an extension of time has been requested to file the election and agreement provided under sec_1_1503-2 with respect to entity a and entity b for the tax years indicated below for the tax years ended requested not requested not requested requested requested entity b an extension of time has been requested to file the annual certification provided under sec_1_1503-2 with respect to entity b for the tax years indicated below for the tax years ended for the loss years for the loss years for the loss years - -
